DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are amended and currently pending examination as below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 now solely providing a positive signal portion of the AC power signal at the AC output port and the second subset of battery cells solely providing a negative signal portion of the AC power signal at the AC output port”. [Emphasis added]. The limitation as underlined was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0207431 (Brotto).
Brotto discloses a battery system (56) comprising: a set of battery cells (a plurality of battery banks B1-Bn each include battery cells Bc; paragraph [0040], the set of battery cells including a first subset and a second subset of battery cells (battery bank B1 includes associated battery cells Bc (first subset) and battery bank Bn includes associated battery cells Bc (second subset); paragraph [0040]) and a pack control module (battery control module Bc; paragraph [0040]), the first subset and the second subset of battery cells sequentially coupled to an AC output port to provide an AC power signal at the AC output port (a series connection between the battery banks B1-Bn are coupled to an AC output at inverter (58) to provide an AC sine wave output (Applicant’s signal)); paragraph [0044]), the battery cells providing a positive signal at the AC output port (the battery banks B1-Bn provide a full positive battery voltage at the AC output; paragraph [0058]) and the battery cells providing a negative signal at the AC output port (the battery banks B1-Bn provide a full negative battery voltage at the AC output; 
Brotto does not expressly disclose that the first subset of battery cells solely providing a positive signal portion of the AC power signal at the AC output port and the second subset of battery cells solely providing a negative signal portion of the AC power signal at the AC output port. However, the Courts have held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); See also MPEP §§2114 and 2173.05(g). Furthermore, the manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, because the structure of the battery system of Brotto teaches all the structural limitations of the claim, a person of ordinary skills in the art can use the battery system of Brotto to operate it in the manner disclosed by the Applicant.

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
The Applicant has argued that “Brotto reference does include a first and a second subset of battery cells that are coupled to an AC output port, these sets of battery cells are NOT (and cannot be) sequentially coupled to the AC output port. The battery banks Bi - Bn (each including a set of battery cells Be) are connected to each other in series, as clearly illustrated in Figure 3 A of the Brotto reference. And, because the switches Bsr are in series with the battery cells, when a switch Bsr is open, the entire power circuit becomes open. As such, either all of the battery banks Bi - Bn are connected to the outputs 46, 48 through the inverter 58 or none of the battery banks Bi - Bn are connected to the outputs 46, 48 (as when any one of the switches Bsr is open).”
The examiner first notes that the Applicant is interpreting “sequentially” narrowly.  Merriam-Webster defines sequential as 1: of, relating to, or arranged in a sequence: SERIAL; and 2: following in sequence. 
The examiner further notes that contrary to Applicant’s assertion, Brotto discloses that the battery banks may be connected in parallel or in series (paragraphs [0047] and [0058]). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722